United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  August 20, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 02-41443
                        Conference Calendar



ROBERT E. SMITH,

                                      Plaintiff-Appellant,

versus

TEXAS BOARD OF CRIMINAL JUSTICE; DENNIS BLEVINS,
Warden; FRANK HOKE,

                                      Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                       USDC No. M-01-CV-84
                      --------------------

Before JONES, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Robert E. Smith, TDCJ # 441214, appeals the summary-judgment

dismissal of his 42 U.S.C. § 1983 suit wherein he alleged that he

could not effectively litigate a habeas corpus action because of

an inadequate law library.   Citing Oliver v. Scott, 276 F.3d 736

(5th Cir. 2002), the district court dismissed the suit as moot

because Smith requested only injunctive relief and he had been

transferred to another prison unit.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-41443
                                -2-

     This court reviews a summary judgment de novo.     Huckabay v.

Moore, 142 F.3d 233, 238 (5th Cir. 1998).    Summary judgment is

proper if the pleadings, depositions, answers to interrogatories,

and admissions on file, together with any affidavits filed in

support of the motion, show that there is no genuine issue as to

any material fact and that the moving party is entitled to

judgment as a matter of law.   FED. R. CIV. P. 56(c); Little v.

Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)(en banc).

     The district court did not err in determining that Smith

requested only injunctive relief in his pleadings.    Nor did the

court err by failing to construe Smith’s response to the summary-

judgment motion as a motion to amend the pleadings and then grant

the motion.   See Parish v. Frazier, 195 F.3d 761, 764 (5th Cir.

1999).   Smith’s expectation that he will be released and again

violate his supervised release is insufficient to show that he is

likely to suffer the same injury again.     See Oliver, 276 F.3d at

741; Honig v. Doe, 484 U.S. 305, 320 (1988).    Because we conclude

that the district court did not err by dismissing the suit as

moot, we do not consider Smith’s arguments concerning the merits

of his access-to-courts claim or his assertion that the

defendants created a factual issue regarding whether qualified

immunity applied.

     AFFIRMED.